SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2012 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. TAX ID ( CNPJ/MF) no. 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company Dear Shareholders, We herein present Company’s management proposal for the matters of the agenda of Company’s Extraordinary Shareholders’ Meetings to be held on May 21, 2012: 1. Amendment of Article 5 of the Bylaws. We herein propose the amendment to Article 5 of Company’s Bylaws in order to reflect capital increases approved by the Board of Directors, within the limit of the authorized capital of Company, up to the date of the Shareholders’ Meeting, as indicated in Exhibit I attached hereto. Aforementioned Exhibit I contains the draft of Company’s Bylaws, highlighting the proposed changes, as well as information on the ground and justification of each proposal and the analysis of the legal and economic effects of such proposed amendments, when appropriate, as required by Article 11 of CVM Instruction 481/09. 2. Amendment of §1 of Article 19 of the Bylaws. We propose amendment of §1 of Article 19 of Company’s Bylaws such as to expect possibility of leaving open the position in the Board of Directors in case it becomes vacant, as indicated in Exhibit I attached hereto. Such Exhibit I contains a draft of the Bylaws highlighting the proposed changes, the information on the origin and justification of each proposal, providing an analysis of their legal and economic effects , when applicable, in accordance with Article 11 of CVM Instruction 481/09 . 3. Amendment of Articles 27, 30, 31, 32, and renumbering of the subsequent, in the Bylaws. We propose amendment of articles 27, 30, 31, 32, and renumbering of the subsequent to adapt description of the positions and roles of the Directory in the Bylaws to Company’s new organizational structure suggested by the Board of Directors, as indicated in Exhibit I attached hereto. Such Exhibit I contains a draft of the Bylaws highlighting the proposed changes, the information on the origin and justification of each proposal, providing an analysis of their legal and economic effects , when applicable, in accordance with Article 11 of CVM Instruction 481/09 . 4. Reform of Company’s Bylaws to adapt it to the New Market Regulation. We propose a reform of certain provisions in the Bylaws, in order to adapt it to the minimum clauses disclosed by BM&FBOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros, under the terms of the new Regulation of Listing of the New Market, in force since May 10, 2011, as indicated in Exhibit I attached hereto. Such Exhibit I contains a draft of the Bylaws highlighting the proposed changes, the information on the origin and justification of each proposal, providing an analysis of their legal and economic effects , when applicable, in accordance with Article 11 of CVM Instruction 481/09 . 5. Consolidation of Company’s Bylaws. 1 In case the proposed changes abovementioned on items 1 to 4 are approved, we propose that a consolidation to Company’s Bylaws, in the form of Exhibit II attached hereto, is also approved. São Paulo, May 11 Management of Gafisa S.A. 2 EXHIBIT I I.1. BYLAWS WITH HIGHLIGHTS OF THE PROPOSED ALTERATIONS GAFISA S.A. CNPJ/MF No. 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company BYLAWS CHAPTER I NAME, HEADQUARTERS, PURPOSE AND DURATION Article 1. Gafisa S.A. (the “ Company ”) is a publicly held corporation, governed by these Bylaws, its Code of Ethics and Conduct and applicable law and regulations. Sole Paragraph . With the Company admission to the special securities trading segment of the São Paulo Stock Exchange Comission ( BM&FBOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros ) (hereinafter respectively referred to as “Novo Mercado” and “BM&FBovespa”), the Company, its shareholders, Managers, and members of the fiscal council, when installed, shall be subject to the provisions of the BM&FBovespa New Market Listing Regulation (hereinafter referred to as “Novo Mercado Rules”). Article 2. The Company’s headquarters and forum are located in the City of São Paulo, State of São Paulo. The Company may, by resolution adopted either by the Board board of Directors directors or the Executive Board executive board , change the address of its headquarters, and open, transfer and extinguish branches, agencies, offices, warehouses, representation offices and any other establishments anywhere within Brazilian territory or abroad. Article 3 . The Company’s purposes are: (i) to promote and develop real estate projects of any kind, whether its own or those of third parties, in the latter case as contractor and agent; (ii) to purchase and sell real estate of any kind; (iii) to perform civil construction and provide civil engineering services; and (iv) to develop and implement marketing strategies for its own or third parties’ real estate projects. Sole Paragraph . The Company may hold interests in any other companies, in Brazil or abroad, upon approval granted by means of a resolution adopted by the Board board of Directors directors , except in the situation provided in Art. 33 , §1, in which case prior approval of the Board board of Directors directors will not be required. Article 4 . The Company has an indefinite term of duration. 3 CHAPTER II CAPITAL AND SHARES Article 5 . The capital of the Company is R$ which is fully subscribed and paid-in and , divided into common shares, all registered, book-entry and without par value. §1 . The cost of share transfer services charged by the account agent shall be borne by the shareholders, subject to such limits as may be imposed by applicable legislation. §2 . Each common share carries the right to one vote on resolutions at General Meetings of Shareholders general meetings of shareholders . §3 . The Company may shall not issue preferred shares or participation certificates ( partes beneficiárias ). §4 . For purposes of reimbursement, the value of the Company’s shares shall be based on the Company’s economic value, as determined by an appraisal carried out by a specialized firm appointed in the manner provided for in Article 45 of Corporation Law 6404/76. . Article 6 . The capital of the Company may be increased by resolution adopted by the Board board of Directors directors , without need for an amendment to these Bylaws. The resolution approving the increase shall fix the terms and conditions for the issuance of shares, subject to a limit of 600,000,000 (six hundred million) common shares. Sole Paragraph . The Company may, within the limit of its authorized capital and by resolution of the shareholders in a General Meeting general meeting , grant share purchase options to (i) its officers, directors and employees, or (ii) individuals who provide services to it or to any company under its control. Article 7 . The Company may reduce or exclude the time period for the exercise of preemptive rights on the issuance of shares, debentures convertible into shares or subscription bonuses which are placed by means of sale on a stock exchange, public subscription or share swap in a public tender offer pursuant to articles 257 to 263 of Corporation Law 6404/76. . Pursuant to article 171, §3 of Corporation Law 6.404/76, , there shall be no preemptive rights on the grant and exercise of the share purchase options. CHAPTER III GENERAL MEETING OF SHAREHOLDERS Article 8 . A General Meeting general meeting of Shareholders shareholders shall be held, on an ordinary basis, in the first four (4) months following the end of the fiscal year and on an extraordinary basis whenever required by law or the Company’s interests. §1 . G eneral Meetings meetings of Shareholders shareholders shall be called in the manner provided for by law. Regardless of the formalities for calling General Shareholders’ Meetings, any General Meeting general shareholders’ meetings, any general meeting attended by all shareholders shall be considered to have been regularly called. 4 §2 . G eneral Meetings meetings of Shareholders shareholders shall be called to order and chaired by the Chairman chairman of the Board board of Directors directors or, in his absence, by a shareholder appointed by the shareholders at the General Meeting general meeting . The Chairman chairman of the General Meeting general meeting shall choose one of those present at the meeting to act as secretary. §3. Prior to the call to order, the shareholders shall sign the “Book of Attendance” ( Livro de Presença de Acionistas ), giving their name and residence and the number of shares they hold. §4. The list of shareholders present at the meeting shall be closed by the Chairman chairman immediately after the General Meeting general meeting is called to order. §5. Shareholders which appear at a General Meeting general meeting after the list of shareholders present at the meeting has been closed may participate in the meeting but shall not have the right to vote on any resolution. §6. The resolutions of the General Meeting general meeting shall be taken by the majority of affirmative votes of those present, provided that the blank votes shall not be counted, and with the exception of the cases set forth by law and subject to the provisions set forth in the main clause of Article 10. Article 9. In addition to the matters provided for by the law, the Shareholders in General Meeting shareholders in general meeting shall: (a) decide on the Company’s exit from the Novo Mercado of the São Paulo Stock Exchange – BM&FBovespa S.A. – Bolsa de Valores, Mercadorias e Futuros (respectively “Novo Mercado” and “BM&FBovespa”) BM&FBovespa , which shall be communicated to BM&FBovespa in writing, 30 (thirty) days in advance; (b) always subject to the provisions of Article 11, choose, from among the three qualified institutions indicated on a list prepared by the Board board of Directors directors , the institution which shall be responsible for the preparation of an appraisal report for shares issued by the Company, for the purposes of exiting the Novo Mercado, cancellation of the Company’s registration as a publicly-held company or mandatory public tender offer; and (c) resolve cases on which these Bylaws are silent, subject to the provisions of Corporation Law 6404/76. . Article 10. The choice of the specialized institution or firm responsible for the determination of the Company’s economic value Economic Value (as defined hereafter) , referred to in Article 9 ( c b ) of these Bylaws, shall be solely made by the shareholders’ general meeting, from the submission, by the board of directors, of triple list, and the respective resolution shall be made by the majority of votes cast by holders of Outstanding Shares present at the General Meeting general meeting in question, blank votes not being computed. The quorum for the General Meeting general meeting shall be shareholders representing at least 20% of the total number of Outstanding Shares, at first call, and on second call, shareholders representing any number of Outstanding Shares. 5 §1. The appraisal reports mentioned in this Article 10 shall be elaborated by a specialized firm or institution, with proven experience and independent as to the power of decision of the Company, its Managers and/or Controlling Shareholder, in addition to fulfilling the requirements set forth in §1 of Article 8 of Corporation Law, and shall bear the responsibility set forth in §6 of the same article. §2 . For purposes of these Bylaws: “ Controlling Shareholder ” means the shareholder (s) or Shareholder Group that exercises Control of the Company; “ Disposing Controlling Shareholder ” means the Controlling Shareholder, when it causes a disposal Disposal of control Control of the Company; “ Control Shares ” means the block of shares that gives, either directly or indirectly, the holder(s) sole or shared Control of the Company; “ Outstanding Shares ” means all the shares issued by the Company, with the exception of shares held by the Controlling Shareholder, by persons related to the Controlling Shareholder or by the Company’s officers and directors Managers and treasury shares; “ Disposal of Control ” means the transfer to a third party, for value, of Control Shares ; Managers”, when appearing in the singular form, the Company’s officers and members of the board of directors individually referred, or, when in the plural form, the Company’s officers and members of the board of directors collectively referred; “ Purchaser ” means the person to whom the Disposing Controlling Shareholder transfers Control in a Disposal of Company Control; “ Disposal of Control” means the transfer to a third party, for value, of Control Shares ; “ Shareholder Group ” means a group of two or more persons (a) that (a) are bound by contracts or vote agreements of any nature, including shareholders’ agreements, whether written or oral and whether directly or through Controlled Companies, Controlling Companies controlled companies, controlling companies or companies under Common Control common control ; or (b) among whom there is a direct or indirect Control control relationship; or (c) that are under Common Control; or (d) that represent a common interest. Examples of persons representing a common interest include (i) a person that holds a direct or indirect interest of 15% (fifteen percent) or more in the capital of the other person; and (ii) two persons that have a third investor in common which holds a direct or indirect interest of 15% (fifteen percent) or more in the capital of the first two persons. Joint ventures, investment funds or clubs, foundations, associations, trusts, condominiums, cooperatives, security portfolios, universalities of rights and any other form of organization or enterprise of any kind, whether constituted in Brazil or abroad, shall be considered to be part of the same Shareholder Group whenever two or more of such entities: (x) are administered or managed by the same legal entity or by parties related to the same legal entity; or (y) have the majority of their officers or administrators in common; under common control; 6 “Corporation Law” the Law no. 6.404, of December 15, 1976, and all of the subsequent amendments thereto; “ Control ” (and the related terms “ Controlling Company ”, “ Controlled Company ” and “ under Common Control ”) means the power effectively used to direct corporate activities and orient the functioning of the Company’s corporate bodies, whether directly or indirectly and whether de facto or de jure , regardless of the equity interest held . There is a relative presumption that the person or Shareholder Group holding shares that gave it an absolute majority of votes of the shareholders present at the last 3 ( three General Shareholders ) general shareholders ’ meetings holds Control, even if such person or Shareholder Group does not hold an absolute majority of the Company’s voting capital; “Statement of Consent from Managers” means the document by which the Company Managers personally undertake to be subject to and act in accordance with the Novo Mercado Agreement ( Contrato de Participação no Novo Mercado ), the Novo Mercado Listing Rules, the Regulation of Sanctions and the Arbitration Clause and the Arbitration Rules, which document shall also be valid as Arbitration Clause, in the form set out in Exhibit A to the Novo Mercado Rules; “ Statement of Consent from Controlling Shareholders ” means the instrument by which the new Controlling Shareholders, or shareholders which join the control group of the Company, assume personal liability for complying with the Novo Mercado Agreement ( Contrato de Participação no Novo Mercado ), the Novo Mercado Listing Rules, the Regulation of Sanctions, the Arbitration Clause and the Arbitration Rules, in the form set out in Exhibit C B to the Novo Mercado Listing Rules . ; §2 The appraisal reports mentioned in this Article 10 shall be elaborated by a specialized company or institution, with proven experience and independent as to the power of decision of the Company, its officers and/or Controlling Shareholder, in addition to fulfilling the requirements set forth in §1 of Article 8 of Law 6.404/76, and shall bear the responsibility set forth in §6 of the same article. “Economic Value” the value of the Company and its shares to be determined by specialized firm, availing of acknowledged methodology, or based on another criterion to be established by the Brazilian Securities and Exchange Commission (hereinafter referred to as “CVM”). Article 11. In the event the Company exits the Novo Mercado or its registration as a publicly-held company is cancelled, the costs incurred for the preparation of the appraisal report referred to in Article 9
